DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 17/005,140 the examiner acknowledges the applicant's submission of the preliminary amendment dated 04/13/2021. At this point, claim 1 has been cancelled and claims 2-21 have been newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a list of claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for sending a packet to a fabric” in claim 19 is interpreted as structurally to include any physical network or channel as described in paragraphs [0179]-[0183] of the instant application.
“means for sending comprises means for executing a first instruction” in claim 19 is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware as described in paragraph [0176] and [0179] of the instant application.
“means for routing the packet from the sending processing element” in claim 19 is interpreted as structurally to include any physical network or channel as described in paragraphs [0179]-[0183] of the instant application.
“means for receiving the packet from the fabric” in claim 19 is interpreted as structurally to include any physical network or channel as described in paragraphs [0179]-[0183] of the instant application.
“means for processing the packet” in claim 19 is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware that processes instructions as described in paragraphs [0176] and [0179] of the instant application.
“means for associating the packet with the respective set associated with the specifier;” in claim 19. However, no structural support was found within the specification for association the packet with a respective set associated with the specifier.
“the means for processing comprises means for executing a second instruction” in claim 19 interpreted is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware as described in paragraphs [0176] and [0179]] of the instant application.
“the means for executing the second instruction comprises means for terminating the second instruction” in claim 19. However, no structural support was found within the specification terminating a second instruction.
“means for selecting for processing a second packet associated with the respective set associated with the second specifier” in claim 20 is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware that processing instructions as described in paragraphs [0176] and [0179] of the instant application.
“one receiving processing element comprises means for reading and executing one or more instructions;” in claim 21 interpreted is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware that processes instructions as described in paragraphs [0176] and [0179] of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for associating the packet with the respective set associated with the specifier” and “the means for executing the second instruction comprises means for terminating the second instruction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Though the instant application does contain structural support for packets and for executing instructions, the specification does not contain specific structural support for associating packets with a specifier or for terminating instructions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 20-21 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for containing the same indefinite subject matter as claim 19 upon which claims 20-21 depend.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “means for associating the packet with the respective set associated with the specifier” and “the means for executing the second instruction comprises means for terminating the second instruction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Though the instant application does contain structural support for packets and for executing instructions, the specification does not contain specific structural support for associating packets with a specifier or for terminating instructions. Therefore, claim 19 is rejected as failing to comply with the written description requirement.
Dependent claims 20-21 are failing to comply with the written description requirement for containing the same limitations which lack clearly linked structure as claim 19 upon which claims 20-21 depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-10, 14-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 13, and 19-20 of U.S. Patent No. 10,762,418 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2, 4-10, 14-15, and 17-21 of the instant application
Claims 1-6, 8, 13, and 19-20 of U.S. Patent No. 10,762,418 B2
Claim 2:

A method comprising: 2sending a packet by a sending processing element to a fabric, the packet comprising a 3specifier and an indicator, the specifier being one of a plurality of specifiers each 4associated with a respective set of one or more sets of packets, the indicator 5being enabled to selectively indicate that the packet is a control packet, and the 6sending comprising executing a first instruction that comprises a destination 7operand that specifies a destination operand descriptor that is usable to determine 8at least in part the specifier and the indicator; 9routing the packet from the sending processing element to one or more receiving 10processing elements, the routing being in accordance with the specifier and via 11the fabric and one or more routing elements; 12in at least one of the receiving processing elements, receiving the packet from the fabric 13and processing the packet; 14wherein the receiving comprises associating the packet with the respective set associated 15with the specifier; 16wherein the processing comprises executing a second instruction that comprises a source 17operand that specifies a source operand descriptor that is usable to indicate at 18least in part the specifier and to selectively indicate termination upon receipt of a 19control packet; and 20wherein the executing the second instruction comprises terminating the second 21instruction, responsive to (a) the packet being older than any other packets 22associated with the respective set associated with the specifier, (b) the indicator 23selectively indicating the packet is a control packet, and (c) the source operand 24 descriptor selectively indicating to terminate upon receipt of a control packet.
Claim 1:

A method comprising: sending a fabric packet by a sending processing element to a fabric, the fabric packet comprising one or more data elements, a virtual channel specifier, an index specifier, and a control specifier selectively specifying that the fabric packet is a control fabric packet, the sending comprising the sending processing element first executing a first instruction that comprises a first source operand specifying the one or more data elements and a destination operand specifying a destination operand descriptor, and wherein the destination operand descriptor specifies the virtual channel specifier, a location of the index specifier, and the control specifier; routing the fabric packet via the fabric from the sending processing element to one or more receiving processing elements via one or more routing elements, the routing in accordance with the virtual channel specifier; in each of the one or more receiving processing elements, receiving the fabric packet from the fabric, and processing the fabric packet in accordance with at least the control specifier; wherein the virtual channel specifier is a first virtual channel specifier of a plurality of virtual channel specifiers; wherein each of the plurality of virtual channel specifiers is associated with a respective set of one or more sets of fabric packets; wherein the receiving comprises associating the fabric packet with the respective set associated with the first virtual channel specifier; wherein the processing comprises second executing a second instruction in one of the one or more receiving processing elements and the second instruction comprises a second source operand specifying a second source operand descriptor; wherein the second source operand descriptor specifies the first virtual channel specifier, a terminate-on-control mode, and a second virtual channel specifier of the plurality of virtual channel specifiers; and wherein the second executing comprises, responsive to the fabric packet being older than any other fabric packets associated with the respective set associated with the first virtual channel specifier, terminating the second instruction, and activating the respective set associated with the second virtual channel specifier and selecting for processing a fabric packet associated with the respective set associated with the second virtual channel specifier.
Claim 4:

The method of claim 2, wherein: 2the packet further comprises an index; 3the destination operand descriptor is usable to determine at least in part the index; 4the processing further comprises the at least one receiving processing element reading 5and executing one or more instructions; and 6the reading is from a memory of the at least one receiving processing element at an 7address determined based at least in part on the index.
Claim 2:

The method of claim 1, wherein: the processing further comprises reading one or more instructions from a memory of the one of the one or more receiving processing elements at an address based at least in part on the index specifier, and third executing at least one of the one or more instructions. (The processing of instructions is the receiving and executing of instructions)
Claim 5:

The method of claim 4, wherein the address is based at least in part on a portion of the 2index plus a base register of the at least one receiving processing element.
Claim 3:

The method of claim 2, wherein the address is based at least in part on a portion of the index specifier plus a base register of the one of the one or more receiving processing elements.
Claim 6:

The method of claim 2, wherein the specifier is a first specifier, the source operand 2descriptor is further usable to indicate at least in part a second specifier of the plurality of 3specifiers, the first specifier and the second specifier are respectively associated with a first task 4and a second task, and the first task and the second task respectively implement a first portion of 5a neural network and a second portion of the neural network.
Claim 4:

The method of claim 2, wherein the first virtual channel specifier and the second virtual channel specifier are respectively associated with a first task and a second task, and the first task and the second task respectively implement a first portion of a neural network and a second portion of the neural network.
Claim 7:

The method of claim 6, wherein the first portion of the neural network and the second 2portion of the neural network implement portions of one or more of: receiving activations of a 3neuron of a neural network, computing activations of a neuron of a neural network, transmitting 4activations of a neuron of a neural network, computing partial sums of activations of a neural 5network, receiving deltas of a neural network, computing deltas of a neural network, transmitting 6deltas of a neural network, receiving errors of a neural network, computing errors of a neural 7network, transmitting errors of a neural network, computing gradient estimates of a neural network, and updating weights of a neural network.
Claim 5:

The method of claim 4, wherein the first portion of the neural network and the second portion of the neural network implement portions of one or more of: receiving activations of a neuron of a neural network, computing activations of a neuron of a neural network, transmitting activations of a neuron of a neural network, computing partial sums of activations of a neural network, receiving deltas of a neural network, computing deltas of a neural network, transmitting deltas of a neural network, receiving errors of a neural network, computing errors of a neural network, transmitting errors of a neural network, computing gradient estimates of a neural network, and updating weights of a neural network.
Claim 8:

The method of claim 7, wherein the sending processing element is one of a fabric of 2processing elements, each processing element of the fabric of processing elements comprises a 3fabric router and a compute engine collectively enabled to perform dataflow-based and 4instruction-based processing, and the fabric of processing elements is implemented via wafer- 5scale integration.
Claim 6:

The method of claim 5, wherein the sending processing element is one of a fabric of processing elements, each processing element of the fabric comprising a fabric router and a compute engine enabled to perform dataflow-based and instruction-based processing; and wherein the fabric of processing elements is implemented via wafer-scale integration.
Claim 9:

The method of claim 6, wherein the second portion of the neural network is dependent 2on the first portion of the neural network.
Claim 8:

The method of claim 7, wherein the second portion of the neural network is dependent on the first portion of the neural network.
Claim 10:

The method of claim 2, wherein one or more of the sending, the routing, the receiving, 2and the processing comprise transitioning between implementing a first portion of a neural 3network and implementing a second portion of the neural network.
Claim 13:

The method of claim 1, wherein one or more of the sending, the routing, the receiving, and the processing comprise transitioning between implementing a first portion of a neural network and implementing a second portion of the neural network.
Claim 14:

A method comprising: sending a first packet by a sending processing element to a fabric, the first packet comprising a first specifier and an indicator, the first specifier being one of a plurality of specifiers each associated with a respective set of one or more sets of packets, the indicator being enabled to selectively indicate that the first packet is a control packet, and the sending comprising executing a first instruction that comprises a destination operand that specifies a destination operand descriptor that is usable to determine at least in part the first specifier and the indicator; routing the first packet from the sending processing element to one or more receiving processing elements, the routing being in accordance with the first specifier and via the fabric and one or more routing elements; in at least one of the receiving processing elements, receiving the first packet from the fabric and processing the first packet; wherein the receiving comprises associating the first packet with the respective set associated with the first specifier; wherein the processing comprises executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the first specifier, to indicate at least in part a second specifier of the plurality of specifiers, and to selectively indicate termination upon receipt of a control packet; and further comprising selecting for processing a second packet associated with the respective set associated with the second specifier, responsive to (a) the first packet being older than any other packets associated with the respective set associated with the first specifier, (b) the indicator selectively indicating the first packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.
Claim 1:

A method comprising: sending a fabric packet by a sending processing element to a fabric, the fabric packet comprising one or more data elements, a virtual channel specifier, an index specifier, and a control specifier selectively specifying that the fabric packet is a control fabric packet, the sending comprising the sending processing element first executing a first instruction that comprises a first source operand specifying the one or more data elements and a destination operand specifying a destination operand descriptor, and wherein the destination operand descriptor specifies the virtual channel specifier, a location of the index specifier, and the control specifier; routing the fabric packet via the fabric from the sending processing element to one or more receiving processing elements via one or more routing elements, the routing in accordance with the virtual channel specifier; in each of the one or more receiving processing elements, receiving the fabric packet from the fabric, and processing the fabric packet in accordance with at least the control specifier; wherein the virtual channel specifier is a first virtual channel specifier of a plurality of virtual channel specifiers; wherein each of the plurality of virtual channel specifiers is associated with a respective set of one or more sets of fabric packets; wherein the receiving comprises associating the fabric packet with the respective set associated with the first virtual channel specifier; wherein the processing comprises second executing a second instruction in one of the one or more receiving processing elements and the second instruction comprises a second source operand specifying a second source operand descriptor; wherein the second source operand descriptor specifies the first virtual channel specifier, a terminate-on-control mode, and a second virtual channel specifier of the plurality of virtual channel specifiers; and wherein the second executing comprises, responsive to the fabric packet being older than any other fabric packets associated with the respective set associated with the first virtual channel specifier, terminating the second instruction, and activating the respective set associated with the second virtual channel specifier and selecting for processing a fabric packet associated with the respective set associated with the second virtual channel specifier.
Claim 15:

The method of claim 14, further comprising terminating the second instruction.
Claim 1:

A method comprising: sending a fabric packet by a sending processing element to a fabric, the fabric packet comprising one or more data elements, a virtual channel specifier, an index specifier, and a control specifier selectively specifying that the fabric packet is a control fabric packet, the sending comprising the sending processing element first executing a first instruction that comprises a first source operand specifying the one or more data elements and a destination operand specifying a destination operand descriptor, and wherein the destination operand descriptor specifies the virtual channel specifier, a location of the index specifier, and the control specifier; routing the fabric packet via the fabric from the sending processing element to one or more receiving processing elements via one or more routing elements, the routing in accordance with the virtual channel specifier; in each of the one or more receiving processing elements, receiving the fabric packet from the fabric, and processing the fabric packet in accordance with at least the control specifier; wherein the virtual channel specifier is a first virtual channel specifier of a plurality of virtual channel specifiers; wherein each of the plurality of virtual channel specifiers is associated with a respective set of one or more sets of fabric packets; wherein the receiving comprises associating the fabric packet with the respective set associated with the first virtual channel specifier; wherein the processing comprises second executing a second instruction in one of the one or more receiving processing elements and the second instruction comprises a second source operand specifying a second source operand descriptor; wherein the second source operand descriptor specifies the first virtual channel specifier, a terminate-on-control mode, and a second virtual channel specifier of the plurality of virtual channel specifiers; and wherein the second executing comprises, responsive to the fabric packet being older than any other fabric packets associated with the respective set associated with the first virtual channel specifier, terminating the second instruction, and activating the respective set associated with the second virtual channel specifier and selecting for processing a fabric packet associated with the respective set associated with the second virtual channel specifier.
Claim 17:

The method of claim 14, wherein the first specifier and the second specifier are respectively associated with a first task and a second task, and the first task and the second task respectively implement a first portion of a neural network and a second portion of the neural network.
Claim 4:

The method of claim 2, wherein the first virtual channel specifier and the second virtual channel specifier are respectively associated with a first task and a second task, and the first task and the second task respectively implement a first portion of a neural network and a second portion of the neural network.
Claim 18:

The method of claim 17, wherein the first portion of the neural network and the second portion of the neural network implement portions of one or more of: receiving activations of a neuron of a neural network, computing activations of a neuron of a neural network, transmitting activations of a neuron of a neural network, computing partial sums of activations of a neural network, receiving deltas of a neural network, computing deltas of a neural network, transmitting deltas of a neural network, receiving errors of a neural network, computing errors of a neural network, transmitting errors of a neural network, computing gradient estimates of a neural 8 network, and updating weights of a neural network.
Claim 5:

The method of claim 4, wherein the first portion of the neural network and the second portion of the neural network implement portions of one or more of: receiving activations of a neuron of a neural network, computing activations of a neuron of a neural network, transmitting activations of a neuron of a neural network, computing partial sums of activations of a neural network, receiving deltas of a neural network, computing deltas of a neural network, transmitting deltas of a neural network, receiving errors of a neural network, computing errors of a neural network, transmitting errors of a neural network, computing gradient estimates of a neural network, and updating weights of a neural network.
Claim 19:

A system comprising: a sending processing element comprising means for sending a packet to a fabric, the packet comprising a specifier and an indicator, the specifier being one of a plurality of specifiers each associated with a respective set of one or more sets of packets, the indicator being enabled to selectively indicate that the packet is a control packet, and wherein the means for sending comprises means for executing a first instruction that comprises a destination operand that specifies a destination operand descriptor that is usable to determine at least in part the specifier and the indicator; one or more receiving processing elements and one or more routing elements; means for routing the packet from the sending processing element to the receiving processing elements, the means for routing being operable in accordance with the specifier and further operable via the fabric and the routing elements; wherein at least one of the receiving processing elements comprises means for receiving the packet from the fabric and further comprises means for processing the packet; wherein the means for receiving comprises means for associating the packet with the respective set associated with the specifier; wherein the means for processing comprises means for executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the specifier and to selectively indicate termination upon receipt of a control packet; and wherein the means for executing the second instruction comprises means for terminating the second instruction, responsive to (a) the packet being older than any other packets associated with the respective set associated with the specifier, (b) the indicator selectively indicating the packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.
Claim 19:

A system comprising: a sending processing element comprising means for sending a fabric packet to a fabric, the fabric packet comprising one or more data elements, a virtual channel specifier, an index specifier, and a control specifier selectively specifying that the fabric packet is a control fabric packet, the means for sending comprising means for first executing a first instruction that comprises a first source operand specifying the one or more data elements and a destination operand specifying a destination operand descriptor, and wherein the destination operand descriptor specifies the virtual channel specifier, a location of the index specifier, and the control specifier; at least one receiving processing element comprising means for receiving the fabric packet from the fabric, and further comprising means for processing the fabric packet in accordance with at least the control specifier; one or more routing elements comprising means for routing the fabric packet via the fabric from the sending processing element to the at least one receiving processing element, the means for routing operable in accordance with the virtual channel specifier; wherein the virtual channel specifier is a first virtual channel specifier of a plurality of virtual channel specifiers; wherein each of the plurality of virtual channel specifiers is associated with a respective set of one or more sets of fabric packets; wherein the means for receiving comprises means for associating the fabric packet with the respective set associated with the first virtual channel specifier; wherein the means for processing comprises means for second executing a second instruction in the at least one receiving processing element and the second instruction comprises a second source operand specifying a second source operand descriptor; wherein the second source operand descriptor specifies the first virtual channel specifier, a terminate-on-control mode, and a second virtual channel specifier of the plurality of virtual channel specifiers; and wherein the means for processing further comprises means for terminating the second instruction, activating the respective set associated with the second virtual channel specifier, and selecting a fabric packet associated with the respective set associated with the second virtual channel specifier for processing, wherein the means for terminating, activating, and selecting is responsive to the fabric packet being older than any other fabric packets associated with the respective set associated with the first virtual channel specifier.
Claim 20:

The system of claim 19, wherein the packet is a first packet, the specifier is a first specifier, the source operand descriptor is further usable to indicate at least in part a second specifier of the plurality of specifiers, and further comprising means for selecting for processing a second packet associated with the respective set associated with the second specifier.
Claim 19:

A system comprising: a sending processing element comprising means for sending a fabric packet to a fabric, the fabric packet comprising one or more data elements, a virtual channel specifier, an index specifier, and a control specifier selectively specifying that the fabric packet is a control fabric packet, the means for sending comprising means for first executing a first instruction that comprises a first source operand specifying the one or more data elements and a destination operand specifying a destination operand descriptor, and wherein the destination operand descriptor specifies the virtual channel specifier, a location of the index specifier, and the control specifier; at least one receiving processing element comprising means for receiving the fabric packet from the fabric, and further comprising means for processing the fabric packet in accordance with at least the control specifier; one or more routing elements comprising means for routing the fabric packet via the fabric from the sending processing element to the at least one receiving processing element, the means for routing operable in accordance with the virtual channel specifier; wherein the virtual channel specifier is a first virtual channel specifier of a plurality of virtual channel specifiers; wherein each of the plurality of virtual channel specifiers is associated with a respective set of one or more sets of fabric packets; wherein the means for receiving comprises means for associating the fabric packet with the respective set associated with the first virtual channel specifier; wherein the means for processing comprises means for second executing a second instruction in the at least one receiving processing element and the second instruction comprises a second source operand specifying a second source operand descriptor; wherein the second source operand descriptor specifies the first virtual channel specifier, a terminate-on-control mode, and a second virtual channel specifier of the plurality of virtual channel specifiers; and wherein the means for processing further comprises means for terminating the second instruction, activating the respective set associated with the second virtual channel specifier, and selecting a fabric packet associated with the respective set associated with the second virtual channel specifier for processing, wherein the means for terminating, activating, and selecting is responsive to the fabric packet being older than any other fabric packets associated with the respective set associated with the first virtual channel specifier. (The receiving of packets with second instructions and specifiers is the receiving of a second packet, (and therefore a first packet) The set of packets shows a first and second packet.).
Claim 21:

The system of claim 20, wherein: the first packet further comprises an index; the destination operand descriptor is usable to determine at least in part the index; the at least one receiving processing element comprises means for reading and executing one or more instructions; the reading is from a memory of the at least one receiving processing element at an address determined based at least in part on the index; and the address is based at least in part on a portion of the index plus a base register of the at least one receiving processing element.
Claim 20:

The system of claim 19, wherein: the at least one receiving processing element further comprises means for reading one or more instructions from a memory of the at least one receiving processing element at an address based at least in part on the index specifier, and means for third executing at least one of the one or more instructions. (The processing of instructions based on an address and index is the reading an executing based on an address and index.)



Would Be Allowable Subject Matter
Claims 2, 4-10, 13-15, and 17-18 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of would be allowable subject matter:

Regarding claim 2:
Though Fleming et al., (US 2018/0189063 A1), part of the prior art made of record, teaches a fabric for routing packets in paragraphs [0131] and the use of operands in paragraphs [0117] and [0265] by using a fabric for processing targets and routing to specific indexes for control channels.
Though Omtzigt (US 2015/0356055 A1), part of the prior art made of record, teaches a fabric with processing elements in paragraph [0035] through the use of processing elements on a routing network and a processor fabric.
Though Memon (US 2016/0085547 A1), part of the prior art made of record, teaches the use of instruction operands and decoding of instructions with descriptions with packets in paragraph [0151] though the use of source packed data operands for network packets.
The primary reason for marking of would be allowable subject matter of independent claim 2 in the instant application is the combination with the inclusion in these claims of the limitations of a method comprising:
“the specifier being one of a plurality of specifiers each associated with a respective set of one or more sets of packets, the indicator being enabled to selectively indicate that the packet is a control packet, and the sending comprising executing a first instruction that comprises a destination operand that specifies a destination operand descriptor that is usable to determine at least in part the specifier and the indicator; routing the packet from the sending processing element to one or more receiving processing elements, the routing being in accordance with the specifier and via the fabric and one or more routing elements; in at least one of the receiving processing elements, receiving the packet from the fabric and processing the packet; wherein the receiving comprises associating the packet with the respective set associated with the specifier; wherein the processing comprises executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the specifier and to selectively indicate termination upon receipt of a control packet; and wherein the executing the second instruction comprises terminating the second instruction, responsive to (a) the packet being older than any other packets associated with the respective set associated with the specifier, (b) the indicator selectively indicating the packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a fabric for routing packets, processing element on a fabric, and packets with operands it does not teach that a source operand that specifies a source operand descriptor that is usable to indicate at least in part the specifier and to selectively indicate termination upon receipt of a control packet; and wherein the executing the second instruction comprises terminating the second instruction, responsive to (a) the packet being older than any other packets associated with the respective set associated with the specifier, (b) the indicator selectively indicating the packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.”
Dependent claim(s) 4-10 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 2 upon which claims 4-10 depend.

Regarding claim 14:
Though Fleming et al., (US 2018/0189063 A1), part of the prior art made of record, teaches a fabric for routing packets in paragraphs [0131] and the use of operands in paragraphs [0117] and [0265] by using a fabric for processing targets and routing to specific indexes for control channels.
Though Omtzigt (US 2015/0356055 A1), part of the prior art made of record, teaches a fabric with processing elements in paragraph [0035] through the use of processing elements on a routing network and a processor fabric.
Though Memon (US 2016/0085547 A1), part of the prior art made of record, teaches the use of instruction operands and decoding of instructions with descriptions with packets in paragraph [0151] though the use of source packed data operands for network packets.
The primary reason for marking of would be allowable subject matter of independent claim 14 in the instant application is the combination with the inclusion in these claims of the limitations of a method comprising:
“sending a first packet by a sending processing element to a fabric, the first packet comprising a first specifier and an indicator, the first specifier being one of a plurality of specifiers each associated with a respective set of one or more sets of packets, the indicator being enabled to selectively indicate that the first packet is a control packet, and the sending comprising executing a first instruction that comprises a destination operand that specifies a destination operand descriptor that is usable to determine at least in part the first specifier and the indicator; routing the first packet from the sending processing element to one or more receiving processing elements, the routing being in accordance with the first specifier and via the fabric and one or more routing elements; in at least one of the receiving processing elements, receiving the first packet from the fabric and processing the first packet; wherein the receiving comprises associating the first packet with the respective set associated with the first specifier; wherein the processing comprises executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the first specifier, to indicate at least in part a second specifier of the plurality of specifiers, and to selectively indicate termination upon receipt of a control packet; and further comprising selecting for processing a second packet associated with the respective set associated with the second specifier, responsive to (a) the first packet being older than any other packets associated with the respective set associated with the first specifier, (b) the indicator selectively indicating the first packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a fabric for routing packets, processing element on a fabric, and packets with operands it does not teach executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the first specifier, to indicate at least in part a second specifier of the plurality of specifiers, and to selectively indicate termination upon receipt of a control packet; and further comprising selecting for processing a second packet associated with the respective set associated with the second specifier, responsive to (a) the first packet being older than any other packets associated with the respective set associated with the first specifier, (b) the indicator selectively indicating the first packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.
Dependent claim(s) 15 and 17-18 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 14 upon which claims 15 and 17-18 depend.

Claims 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the nonstatutory double patenting set forth in this Office action.
The following is a statement of reasons for the indication of would be allowable subject matter:
Regarding claim 19:
Though Fleming et al., (US 2018/0189063 A1), part of the prior art made of record, teaches a fabric for routing packets in paragraphs [0131] and the use of operands in paragraphs [0117] and [0265] by using a fabric for processing targets and routing to specific indexes for control channels.
Though Omtzigt (US 2015/0356055 A1), part of the prior art made of record, teaches a fabric with processing elements in paragraph [0035] through the use of processing elements on a routing network and a processor fabric.
Though Memon (US 2016/0085547 A1), part of the prior art made of record, teaches the use of instruction operands and decoding of instructions with descriptions with packets in paragraph [0151] though the use of source packed data operands for network packets.
The primary reason for marking of would be allowable subject matter of independent claim 19 in the instant application is the combination with the inclusion in these claims of the limitations of a system comprising:
“a sending processing element comprising means for sending a packet to a fabric, the packet comprising a specifier and an indicator, the specifier being one of a plurality of specifiers each associated with a respective set of one or more sets of packets, the indicator being enabled to selectively indicate that the packet is a control packet, and wherein the means for sending comprises means for executing a first instruction that comprises a destination operand that specifies a destination operand descriptor that is usable to determine at least in part the specifier and the indicator; one or more receiving processing elements and one or more routing elements; means for routing the packet from the sending processing element to the receiving processing elements, the means for routing being operable in accordance with the specifier and further operable via the fabric and the routing elements; wherein at least one of the receiving processing elements comprises means for receiving the packet from the fabric and further comprises means for processing the packet; wherein the means for receiving comprises means for associating the packet with the respective set associated with the specifier; wherein the means for processing comprises means for executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the specifier and to selectively indicate termination upon receipt of a control packet; and wherein the means for executing the second instruction comprises means for terminating the second instruction, responsive to (a) the packet being older than any other packets associated with the respective set associated with the specifier, (b) the indicator selectively indicating the packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a fabric for routing packets, processing element on a fabric, and packets with operands it does not teach executing a second instruction that comprises a source operand that specifies a source operand descriptor that is usable to indicate at least in part the specifier and to selectively indicate termination upon receipt of a control packet; and wherein the means for executing the second instruction comprises means for terminating the second instruction, responsive to (a) the packet being older than any other packets associated with the respective set associated with the specifier, (b) the indicator selectively indicating the packet is a control packet, and (c) the source operand descriptor selectively indicating to terminate upon receipt of a control packet.
Dependent claim(s) 20-21 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 19 upon which claims 20-21 depend.

Allowable Subject Matter
Claims 3, 11-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3, 11-13, and 16, rewritten in independent form including all of the limitations of the base claim and any intervening claims, would overcome the nonstatutory double patenting rejection set forth in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleming et al., (US 2018/0189063 A1), part of the prior art made of record, teaches a fabric for routing packets of claims 2, 14, and 19 in paragraphs [0131] and the use of operands in paragraphs [0117] and [0265] by using a fabric for processing targets and routing to specific indexes for control channels.
Omtzigt (US 2015/0356055 A1), part of the prior art made of record, teaches fabric with processing elements of claims 2, 14, and 19 in paragraph [0035] through the use of processing elements on a routing network and a processor fabric.
Though Memon (US 2016/0085547 A1), part of the prior art made of record, teaches the use of instruction operands and decoding of instructions with descriptions with packets of claims 2, 14, and 19 in paragraph [0151] though the use of source packed data operands for network packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124